
	

113 S461 IS: Filipino Veterans Family Reunification Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 461
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Ms. Hirono (for herself,
			 Mr. Reid, Mrs.
			 Boxer, Mr. Menendez,
			 Mr. Schatz, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Family Reunification
			 Act of 2013.
		2.Exemption from
			 immigrant visa limitSection
			 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
			
				(F)Aliens who—
					(i)are eligible for a visa under
				paragraph (1) or (3) of section 203(a); and
					(ii)have a parent (regardless of
				whether the parent is living or dead) who was naturalized pursuant to—
						(I)section 405 of the Immigration Act of
				1990 (Public Law 101–649; 8 U.S.C. 1440 note); or
						(II)title III of the Act of October 14, 1940
				(54 Stat. 1137, chapter 876), as added by section 1001 of the Second War Powers
				Act, 1942 (56 Stat. 182, chapter
				199).
						.
		
